Citation Nr: 1215226	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  07-11 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, status post two cervical spine fusions.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1974; from August 2, 2001, to April 22, 2002; and from September 1, 2002 to January 4, 2004.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Mississippi Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for degenerative disc disease of the cervical spine, status post two cervical spine fusions.  A timely appeal was noted from that decision.  A hearing on this matter was held before the undersigned Veterans Law Judge on May 20, 2008.  A copy of the hearing transcript has been associated with the file.  

In January 2010 and September 2011, this claim was remanded for further development.  The Board finds there has been substantial compliance with the last remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There are indications in the file that the Veteran is receiving Social Security Administration (SSA) benefits.  The March 2007 statement of the case (SOC) states that SSA records were received on February 9, 2007.  The Board does not see confirmation of this in the file and there are no SSA documents (disability determinations, etc.) in the file.  At any rate, a document is in the file from the Veteran's lawyer requesting records from Keesler AFB in February 2009 and as recently as February 2010, the Veteran stated that he was receiving Social Security Disability and there is no follow up request for SSA records.  As it is not known whether such records could prove relevant to the claim on appeal, such records should be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1. Request SSA records and associate them with the file.  A negative response is requested and should be placed in the file.  

2. Re-adjudicate the claim for service connection for a cervical spine disability.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

